Citation Nr: 1825521	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Honolulu, Hawaii. 

In September 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 90 days so that the Veteran could procure and submit additional evidence in support of the claims; however, no additional evidence has been received to date.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and, therefore, a chronic disease subject to presumptive service connection.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The regulation further provides that if evidence of a chronic disease is not noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service is not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran essentially contends that he currently has constant tinnitus that began during his military service in approximately 1968.  As such, he contends that service connection for tinnitus is warranted.

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent descriptions of experiencing tinnitus throughout the appeal, and the Board has no reason to doubt his credibility in this regard, the Board finds that he has a current diagnosis of such disorder. 

The Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to tinnitus.  However, his post-service private treatment records reveal an assessment of tinnitus in May 2007.  Additionally, a February 2014 private treatment record indicates that the Veteran complained of tinnitus for years, which caused him to lose sleep and interaction with others; and created emotional and mental strain.  Such record further indicates that the Veteran desired to work and sought employment, however, his due to his long-standing tinnitus, he was not able to function in such roles; that throughout his years of tinnitus, his depression and thoughts of suicide became increasingly worse; and that he had been using the Audibel A2 tinnitus hearing device set since late March 2013.  

The Veteran's post-service VA treatment records report the Veteran's complaint that, "[t]his tinnitus is really getting to me."  Such record further reports that the Veteran indicated that the ringing in his ears from tinnitus had caused him to have a loss of appetite, become socially withdrawn, and have a decreased interest in daily activities.  Additionally, a June 2014 VA treatment record reveals an assessment of severe tinnitus in June 2014.  An August 2014 VA treatment record notes that the Veteran used to have severe tinnitus prior to receiving a hearing aid.  A February 2015 VA treatment record reports that the Veteran's tinnitus had improved.  A November 2015 VA treatment reveals an assessment of significant subjective tinnitus.  A December 2015 VA treatment record indicates that the Veteran reported that his tinnitus had bothered him for the past eight years; and such intensified, it caused him great distress.  He further reported that his tinnitus was minimized by being in a quiet space by himself, which caused him to be isolated and depressed.

The Board observes that the Veteran, as a layperson, is competent to report events within the realm of personal experience.  As such, he is competent to state that he was exposed to noise in service.  Furthermore, in light of his MOS, his in-service noise exposure has been acknowledged.  Accordingly, the Board finds that the Veteran's statements are credible.  Thus, the remaining question is whether the Veteran's tinnitus is related to his in-service noise exposure. 

The Veteran underwent a VA audiological examination in July 2013.  At this time, the examiner noted the Veteran's reports of recurrent tinnitus and that such had its onset eight years prior.  Consequently, the examiner opined that the Veteran's tinnitus was not caused by or a result of military noise exposure.  As rationale for the opinion, the examiner indicated that the Veteran reported no history of hazardous noise exposure during his military service.  He further indicated that the Veteran was located away from enemy lines providing medical care for civilians, and that he was not armed at such time; and that there was occasional small arms fire.  The examiner concluded that the Veteran reported tinnitus eight years prior; that such had been constant since that time; and that such had progressively gotten worse over the years.  

Subsequently, at the Veteran's September 2016 Board hearing, he provided additional information regarding the onset of his tinnitus, which was not considered by the July 2013 VA examiner.  Specifically, the Veteran reported that he first noticed the ringing in his ears in approximately 1968 and such had continued to the present time.  He further reported that his duties were primarily to live with the indigenous people; and that on many occasions, the villages where he was living were attacked by Viet Cong.  Additionally, the Veteran noted that coming out of the field, he was subject to very loud rocket attacks on a daily basis.  Furthermore, the Veteran indicated that he experienced numerous firefights ("daily life") in Vietnam for approximately a year while in Vietnam; and that he noticed ringing and problem hearing after such firefights.  He further indicated that the ringing in his ears that he experienced was on and off while he was in service; however, such later became permanent.  In this regard, the Veteran noted that, as a medic while in service, he was in charge of his own medical care; and that he had access to medical doctors as consultants that were in secure areas communicating with him through the radio, but he was not attended by a doctor.  

Accordingly, the Board finds that the July 2013 VA examiner's direct service connection opinion appears to be based on an incomplete factual history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on inaccurate factual premise are not probative).   

However, as noted previously, service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as an organic disease of the nervous system, which is a chronic disease under 38 C.F.R.                § 3.309(a).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3). 

Nevertheless, the record contains credible evidence of a continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, in a September 2012 written correspondence, the Veteran reported he began experiencing ear trouble following his assignment to Vietnam in 1968.  He further reported in a September 2013 written correspondence that he was experiencing severe tinnitus as a result of his in-service noise exposure.  Additionally, during his September 2016 Board hearing, the Veteran testified that  he first noticed the ringing in his ears in approximately 1968 and such had continued to the present time.  In this regard, the Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of pertinent symptomatology. 

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Veteran essentially contends that he currently has bilateral hearing loss that began shortly after his military service in approximately 1968.  In this regard, at the September 2016 Board hearing, the Veteran testified  that he experienced very loud, daily rocket attacks, and numerous firefights ("daily life") for approximately a year while in Vietnam; and that he noticed ringing and problem hearing after such firefights.  He further indicated that the feeling of his ears being plugged up occurred on and off while he was in service; however, such later became permanent.  Additionally, the Veteran reported that he did not have any hearing protectors, such as earplugs, while he was in service; that once he discharged from service, he went to the University of Hawaii and became an insurance agent; that such was a very low noise environment; that he was not a hunter; and that he currently used hearing aids, which helped him to hear if an individual was standing close enough.  As such, he contends that service connection for bilateral hearing loss is warranted.

The Veteran's service treatment records (STRs), which include his April 1966 and January 1970 Reports of Medical Examination that were completed at the time of enlistment and separation, respectively, reflect that he had normal hearing acuity bilaterally upon evaluation.  The accompanying Reports of Medical History contain the Veteran's report that he never had, and was not currently, experiencing hearing loss.  Additionally, the Veteran's remaining STRs are negative for any complaints, treatment, or diagnoses referable to bilateral hearing loss.  However, his post-service private treatment records reveal an assessment of decreased hearing in May 2007.  A February 2014 private treatment record indicates that the Veteran complained of hearing impairment in both ears for years.  Such record further indicates that he had been using the Audibel A2 tinnitus hearing device set since late March 2013.  

Furthermore, the Board observes that the Veteran's DD-214 reflects that his primary Military Occupational Specialty (MOS) was Medical Service Specialist.  Consequently, the AOJ acknowledged the Veteran's in-service noise exposure. 
In light of the foregoing, the Veteran was afforded a VA audiological examination in July 2013 in connection with his claim.  At this time, the examiner found that the Veteran did not have a bilateral hearing loss disability for VA purposes.  However, a November 2015 VA treatment record reports an assessment of evidence of hearing loss in the Veteran who did have loud noise exposure while in combat area in Vietnam; but there are no accompanying audiometric findings.  Consequently, as such suggests that the Veteran may now have a bilateral hearing loss disability as defined by VA, a remand is necessary in order to schedule him for a new VA examination to determine if he has a current hearing loss disability, and if so, whether such is related to his in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A)  The examiner should indicate whether the Veteran has a diagnosis of bilateral hearing loss as defined by VA regulations.

(B)  If so, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during service, is otherwise related to his military service, to include his acknowledged in-service noise exposure, or manifested within one year of his service discharge, i.e., by February 1971?  

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his in-service noise exposure while experiencing very loud, daily rocket attacks, and numerous firefights ("daily life") for approximately a year while in Vietnam, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


